Citation Nr: 1453455	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease, status post coronary artery bypass graft with residual scar associated with herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, posttraumatic stress disorder (PTSD), and status post coronary artery bypass graft with residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Roanoke, VA, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  On December 31, 1980, the Veteran, a Nehmer class member, submitted a statement that can reasonably be construed as a claim for service connection for a heart disability secondary to Agent Orange exposure.  The claim was still pending before the VA on May 3, 1989.

2.  The evidence of record shows that the Veteran was diagnosed with ischemic heart disease on February 18, 1999.

3.  The Veteran's erectile dysfunction is caused by his service-connected coronary artery disease, status post coronary artery bypass graft with residual scar.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 18, 1999, for the award of service connection for coronary artery disease, status post coronary artery bypass graft with residual scar associated with herbicide exposure are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002); 38 C.F.R. §§ 3.102, 3.816, 3.400 (2014).

2.  The criteria for service connection for erectile dysfunction secondary to coronary artery disease, status post coronary artery bypass graft with residual scar have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As this decision grants entitlement to service connection for erectile dysfunction, and this is considered a full grant of the benefit sought, no discussion of VA's duties to notify and assist is required with respect to this issue.

With respect to the claim for an earlier effective date for the award of service connection for coronary artery disease, status post coronary artery bypass graft with residual scar associated with herbicide exposure, the appeal arises from the Veteran's disagreement with the effective date assigned as part of the initial grant of service connection.  Once service connection is granted for a disability, the claim is substantiated and additional notice is not required.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran's Social Security Disability determination was obtained in January 1999.  A VA examination was conducted in October 2011; the record does not reflect that this examination was inadequate for rating purposes because it provides sufficient evidence to make a fully informed assessment as to the nature and history of the Veteran's service-connected coronary artery disease.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Earlier Effective Date

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above. VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816. The Veteran served in the country of Vietnam during the period January 9, 1962 and May 7, 1975 and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id. 

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during such service.  As such, the provisions of 38 C.F.R. § 3.816 apply.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400. 38 C.F.R.§ 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

The Veteran maintains that an earlier effective date is warranted based on a claim for service connection submitted in 1980.  In a letter received December 31, 1980, the Veteran stated that he wished to open a claim for Agent Orange exposure.  In this correspondence, he listed a number of symptoms that he believed were associated with Agent Orange exposure, including shortness of breath and chest pain under his heart.  In January 1981, during a VA examination based on exposure to toxic chemicals, the Veteran again complained of chest pain.  At his 2014 Board hearing, the Veteran explained that he did not specifically mention heart disease on the 1980 claim because he was not sure what was causing his symptoms.  VA must consider the claim for disabilities reasonably raised by the description of the Veteran's symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's statements regarding his symptoms of chest pain and shortness of breath can reasonably be construed as a claim for a heart disability, to include ischemic heart disease.  Accordingly, the Board finds that December 31, 1980 is the earliest claim that can be construed as seeking service connection for ischemic heart disease based on exposure to herbicides.

In rating decisions dated September 1981, April 1994, and April 1997, the RO denied service connection for several symptoms and disabilities the Veteran claimed secondary to Agent Orange exposure.  However, none of the denied symptoms or disabilities listed in these decisions can be considered as an implied denial of service connection for ischemic heart disease because they do not reference heart or cardiovascular disease, or shortness of breath or chest pain.  Accordingly, the Board finds that the Veteran's claim of service connection for ischemic heart disease was still pending before the VA on May 3, 1989.  Accordingly, the proper effective date for the award of entitlement to service connection for ischemic heart disease is either the date of the Veteran's original claim, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).   

The medical evidence shows that the Veteran's heart was of normal size and shape on VA examination in January 1981.  In May 1998, the Veteran complained of palpitations.  Specifically, he reported recurrent episodes of tachycardia precipitated by stress.  An electrocardiography (EKG) revealed some ischemia; however, the physician assessed stress related tachycardia.  In July 1998, the Veteran presented again with complaints of periodic attacks in which his heart raced.  The report indicated that a Holter monitor was performed within the past two years; however, he was advised that his symptoms were normal.  An EKG performed in July 1998 revealed inferior Q waves suggestive of a previous inferior infarct.  A subsequent EKG performed in September 1998 revealed a normal sized left ventricle with mildly reduced function.  There was evidence of moderate thinning and severe hypokineses.  Ejection fraction was estimated to be approximately 45 percent.  On VA examination in October 2011, the VA physician confirmed a diagnosis of ischemic heart disease, namely coronary artery disease as early as February 18, 1999, when the Veteran underwent a coronary bypass procedure.

As noted above, the proper effective date in the instant case is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).  The Veteran filed his original claim in December 1980 and the record contains consistent complaints of chest pain; however, the evidence of record indicates that ischemic heart disease was not diagnosed until February 18, 1999.  Prior to February 1999, the Veteran underwent numerous testing, including EKGs and Holter monitoring, and was diagnosed with tachycardia and a previous inferior infarct, neither of which are considered ischemic heart disease in accordance with 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that February 18, 1999 is the later of the two dates, and therefore is the appropriate effective date under 38 C.F.R. § 3.816(c)(2).

Service Connection

The Veteran contends that service connection is warranted for erectile dysfunction.  The Veteran argues that his erectile dysfunction is caused by medication he takes for service-connected disability.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) and ischemic heart disease.  He receives medication for both disabilities.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Further, service connection may be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In January 2010, the Veteran complained of progressively worsening erectile dysfunction symptoms.  The Veteran was instructed to pursue behavioral modifications and to continue using his prescribed medications.  The Veteran's active medications included both Terazosin and Atenolol, both of which may be used to treat hypertension.

The Veteran was afforded a VA examination in connection with his service-connected prostate cancer in August 2012.  The examiner noted that the Veteran experienced erectile dysfunction since 2001, which predated the onset of his prostate cancer in 2010.  The examiner opined that the Veteran's erectile dysfunction was not attributable to the Veteran's prostate cancer.  Instead the examiner attributed the Veteran's erectile dysfunction to the medications used to treat his heart condition.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for erectile dysfunction is warranted on a secondary basis, as the evidence shows it is caused by the medications used to treat the Veteran's service-connected heart disease.



ORDER

An effective date of February 18, 1999, for the award of service connection for ischemic heart disease is granted.

Service connection for erectile dysfunction, secondary to service-connected status post coronary artery bypass graft with residual scar associated with herbicide exposure, is granted.



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


